COURT OF APPEALS OF VIRGINIA


Present: Judges Humphreys, Huff and Senior Judge Clements


HELEN FEHRENBACH
                                                                MEMORANDUM OPINION *
v.     Record No. 2549-11-4                                         PER CURIAM
                                                                    APRIL 24, 2012
GIANT #799 AND
 INDEMNITY INSURANCE COMPANY OF AMERICA


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Alaina M. Dartt; Lawrence J. Pascal; Ashcraft & Gerel, LLP, on
                 brief), for appellant.

                 (Jennifer R. Helsel; Alex M. Mayfield; Jordan Coyne & Savits, LLP,
                 on brief), for appellees.


       Helen Fehrenbach appeals a decision of the Workers’ Compensation Commission

denying her claim for temporary total disability benefits and medical benefits relating to an

injury by accident involving her left knee. We have reviewed the record and the commission’s

opinion and find that this appeal is without merit. Accordingly, we affirm for the reasons stated

by the commission in its final opinion. See Fehrenbach v. Giant #799, VWC File No.

VA00000163559 (Nov. 18, 2011). We dispense with oral argument and summarily affirm

because the facts and legal contentions are adequately presented in the materials before the Court

and argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.